      Case 1:15-cr-00329-JMF Document 56 Filed 01/06/21 Page 1 of 1




                                              January 6, 2021
VIA ECF
Honorable Jesse M Furman
United States District Court
Southern District of New York
40 Foley Square
New York, N.Y. 10007

       Re:     United States v. Yamil Irizarry
               15 Cr. 329 (JMF)

Dear Judge Furman:
I write to respectfully request that the Court adjourn the conference currently scheduled
in this matter for tomorrow, January 7, 2021 for at least one week. As Your Honor may
recall, tomorrow’s conference was originally scheduled to follow Mr. Irizarry’s appearance
in New York State court on January 4, 2021. The parties have confirmed, however, that
Mr. Irizarry’s state court appearance did not take place on January 4, 2021, but that he is
now scheduled to appear in state court on Tuesday, January 12, 2021.
Accordingly, the parties request that this matter be scheduled for the earliest available date
following January 12, 2021, at which time Mr. Irizarry consents be produced by video from
the Essex County correctional facility.
                                              Respectfully Submitted,
                                                     /s/
                                              Christopher A. Flood
                                              Federal Defenders of New York
                                              Counsel for Mr. Yamil Irizarry
cc:    AUSA David Robles, Esq. (ECF)

       Application GRANTED. The conference is hereby ADJOURNED to January 21, 2021,
       at 2:30 p.m. When the Court confirms whether it receives a videoconference slot for
       that time, it will issue an order regarding access to the conference. The Clerk of Court
       is directed to terminate Doc. #55. SO ORDERED.




                                      January 6, 2021
